Citation Nr: 0717670	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 50 
percent for musculoskeletal headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, wherein the RO denied service connection 
for fibromyalgia.  

By that same rating action, the RO also awarded service 
connection for musculoskeletal headaches (originally claimed 
as migraine headaches), and assigned an initial 30 percent 
evaluation; the rating was subsequently increased to 50 
percent.  In May 2004, the RO received the veteran's notice 
of disagreement that addressed the aforementioned issues.  

The RO, however, has not issued a statement of the case 
addressing the issue of entitlement to an initial rating in 
excess of 50 percent for musculoskeletal  headaches 
(originally claimed as migraine headaches).  The veteran 
timely appealed the issue of entitlement to service 
connection for fibromyalgia to the Board.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the Anchorage, 
Alaska RO.  A copy of the hearing transcript has been 
associated with the claims files.  Following the hearing, the 
veteran submitted private treatment reports directly to the 
Board, and waived initial consideration of the evidence by 
the Agency of Original Jurisdiction (AOJ) in accord with 38 
C.F.R. § 20.1304 (2006).  

(Parenthetically, the Board observes that the RO also granted 
service connection for bruxism with mild myofascial pain 
syndrome (originally claimed as temporomandibular joint 
dysfunction) in April 2004.  Consequently, consideration of 
the claim for service connection for fibromyalgia on appeal 
does not include any reference to the service-connected 
bruxism with mild myofascial pain syndrome.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The crux of the veteran's claim for service connection for 
fibromyalgia hinges on whether there is a current diagnosis 
of fibromyalgia that is related to her longstanding period of 
military service.  To that end, a March 2004 VA general 
medical examination report contains a physician's assistant's 
opinion that the veteran did not meet the criteria for 
fibromyalgia; a diagnosis of musculoskeletal pain was 
entered.  

The Board observes, however, that there is no indication that 
the March 2004 VA physician's assistant's opinion was 
rendered following a review of the appellant's entire 
(italics added) claims files, to include, but not limited to, 
service medical records, which contain clinical diagnoses of 
chronic myofascial neck and shoulder pain, pain disorder 
associated with psychiatric factors and general medical 
condition and questionable fibromyalgia, in August and 
September 1998 and February 2003, respectively.

The development of facts includes a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board has determined that the 
veteran should be afforded an examination by a VA 
rheumatologist in order to definitely determine whether she 
currently suffers from fibromyalgia and, if so, whether it is 
etiologically related to her military service.

In addition, on her substantive appeal, received by the RO in 
August 2005, the veteran reported that she had received 
treatment through the "VA Anchorage Healthsystem."  There 
are no VA treatment records associated with the claims files.  
Thus, as there might be outstanding records that might be 
pertinent to the claim for service connection for 
fibroymyalgia that would be within VA's control, they should 
be obtained, if available, and associated with the claims 
files.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the RO has not issued a statement of the case in 
response to the notice of disagreement with regard to the 
claim of entitlement to an initial rating in excess of 50 
percent for service-connected musculoskeletal headaches.  
Therefore, this issue must be remanded for issuance of a 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should obtain all treatment 
records pertaining to the veteran, to 
specifically include any records 
relating to treatment for fibroymyalgia 
from the VA Medical Center in 
Anchorage, Alaska, since her discharge 
from service in December 2003.

2.  After the above requested development 
has been completed and any additional 
treatment records have been associated 
with the claims files, the RO should 
schedule the veteran for a VA 
rheumatology examination to determine the 
nature and extent of any currently 
diagnosed fibromyalgia.  

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed fibromyalgia is 
related to, or caused by, her 
longstanding period of military service.  
The claims files and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

The examiner is specifically requested to 
review the service medical records, which 
contain diagnoses of chronic myofascial 
neck and shoulder pain, pain disorder 
associated with psychiatric factors and 
general medical condition, and 
questionable fibromyalgia in August and 
September 1998 and February 2003, 
respectively, along with a March 2004 VA 
general medical examination report, 
containing a physician's assistant's 
opinion that the veteran did not meet the 
criteria for fibromyalgia.  All clinical 
findings and opinions, and the bases 
therefore, should be set forth

3.  Issue a statement of the case on 
the issue of entitlement to entitlement 
to an initial evaluation in excess of 
50 percent for musculoskeletal 
headaches (originally claimed as 
migraine headaches).  Only if a 
sufficient substantive appeal is 
received should this issue be certified 
to the Board.  If a sufficient 
substantive appeal is not received, the 
appeal should be closed.

4.  The RO should then readjudicate the 
claim for service connection for 
fibromyalgia and, thereafter, if the 
claim for service connection for 
fibromyalgia remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



